Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before
 any court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

GREGORY F. ZOELLER                                  JEFFERY DEAN STONEBRAKER
Attorney General of Indiana                         Chief Public Defender
                                                    Jeffersonville, Indiana
CYNTHIA L. PLOUGHE
IAN McLEAN                                          JENNIFER H. CULOTTA
Deputy Attorneys General                            Jeffersonville, Indiana
Indianapolis, Indiana
                                                                                FILED
                                                                             Sep 28 2012, 9:38 am

                               IN THE
                                                                                      CLERK
                     COURT OF APPEALS OF INDIANA                                    of the supreme court,
                                                                                    court of appeals and
                                                                                           tax court




STATE OF INDIANA,                                   )
                                                    )
       Appellant-Respondent,                        )
                                                    )
               vs.                                  )        No. 10A01-1202-CR-71
                                                    )
JAMIE RAY SHECKLES,                                 )
                                                    )
       Appellee-Petitioner.                         )


                       APPEAL FROM THE CLARK SUPERIOR COURT
                           The Honorable Jerome F. Jacobi, Judge
                               Cause No. 10D02-0801-FA-20


                                        September 28, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                    Case Summary

       The State charged Jamie Ray Sheckles with four felonies, and Sheckles and the

State entered into a plea agreement for Class B felony dealing in a narcotic drug.

According to the plea agreement, Sheckles was required to serve fifteen years in the

Indiana Department of Correction but could petition for modification of his sentence after

serving twelve years. Less than three years after he was sentenced, Sheckles filed a

motion to enter work release, which the trial court granted. The State now appeals.

      Because the restricted right to seek modification of his sentence was an explicit

term in Sheckles’ plea agreement, the trial court became bound by that term when it

accepted the agreement. Accordingly, the court could not modify Sheckles’ sentence

until he served twelve years. We therefore reverse and remand.

                             Facts and Procedural History

      In January 2008, the State charged Sheckles with Class A felony dealing in a

narcotic drug, two counts of Class B felony possession of a firearm by a serious violent

felon, and Class D felony maintaining a common nuisance. In October 2008, the State

amended the Class A felony dealing charge to a Class B felony. See Apr. 2, 2009, Tr. p.

5-6; Appellant’s App. p. 4 (CCS).

      On April 2, 2009, Sheckles and the State submitted a written plea agreement to the

trial court whereby Sheckles would plead guilty to Class B felony dealing in a narcotic

drug and the State would dismiss the remaining charges as well as a pending probation-

revocation matter. Appellant’s App. p. 100; Apr. 2, 2009, Tr. p. 6-9. In exchange,

Sheckles would receive “a fifteen (15) year fixed term of imprisonment at the Indiana


                                            2
Department of Correction[]” and retain “the right to petition the Court for modification of

the judgment entered after serving twelve (12) years.” Appellant’s App. p. 100. The trial

court accepted the plea agreement and sentenced Sheckles that day. The trial court

clarified with Sheckles that he was eligible “for a sentence modification after [he] served

twelve years which could be served in six years less [his] credit time served.” Apr. 2,

2009, Tr. p. 10. Sheckles had already served approximately fifteen months at the time of

sentencing in this case. See id. at 11 (“So basically . . . you could serve the twelve year

term in six calendar years less four hundred and forty-nine days.”).

       In December 2011, which was less than three years after his April 2009

sentencing, Sheckles filed a motion for work release alleging that he was a model inmate

while in the Clark County Jail.1 Appellant’s App. p. 120. In January 2012, the trial court

granted Sheckles’ motion and allowed him to serve his sentence in the Clark County

Community Corrections Work Release Program.2 Id. at 123.

        The State now appeals.

                                    Discussion and Decision

       The State contends that the trial court acted outside its authority when it modified

Sheckles’ sentence before he served twelve years in the Department of Correction as

required by his plea agreement. We agree.




       1
         Although Sheckles was supposed to be serving his time in the DOC according to the plea
agreement, he was actually serving his time in the Clark County Jail.
       2
          According to the Odyssey Case Management System, a petition to revoke Sheckles’ work-
release placement was filed in March 2012, barely two months into his placement. This matter is still
pending.
                                                 3
       Our courts have long held that plea agreements are in the nature of contracts

entered into between the defendant and the State. Lee v. State, 816 N.E.2d 35, 38 (Ind.

2004). A plea agreement is contractual in nature, binding the defendant, the State, and

the trial court. Id. The prosecutor and the defendant are the contracting parties, and the

trial court’s role with respect to their agreement is described by statute: if the court

accepts a plea agreement, it shall be bound by its terms. Id.; see also Ind. Code § 35-35-

3-3(e) (“If the court accepts a plea agreement, it shall be bound by its terms.”). Once a

trial court accepts a plea agreement, the terms of the agreement constrain the discretion

that the court would otherwise employ in sentencing. Pannarale v. State, 638 N.E.2d

1247, 1248 (Ind. 1994); Robinett v. State, 798 N.E.2d 537, 540 (Ind. Ct. App. 2003),

trans. denied.

       Even after a sentence has been imposed pursuant to a plea agreement containing a

specific term of years, that sentence may not be altered unless the agreement contains a

specific reservation of such authority for the trial judge. Pannarale, 638 N.E.2d at 1248;

Robinett, 798 N.E.2d at 540. As our Supreme Court has observed, “a deal is a deal.”

Pannarale, 638 N.E.2d at 1248 (citing State ex rel. Goldsmith v. Marion Cnty. Superior

Court, 275 Ind. 545, 419 N.E.2d 109 (1981)). That is, once a trial court accepts a plea

agreement, the court possesses only that degree of discretion provided in the plea

agreement with regard to imposing an initial sentence or altering it later. Id.

       Here, the plea agreement includes not only an explicit term for the length of

Sheckles’ sentence but also placement restrictions for his sentence. That is, the plea

agreement provides that Sheckles must serve fifteen years in the DOC. Appellant’s App.


                                             4
p. 100. While the agreement also permits Sheckles to later petition for modification of

his sentence, this modification is not permitted until he serves twelve years. Id. This

restriction is explicitly stated in the agreement and was carefully covered during

Sheckles’ guilty-plea colloquy. Apr. 2, 2009, Tr. p. 10. The trial court told Sheckles that

he would have to serve six actual years (less credit time) before he could seek

modification of his sentence. Id. At the time of sentencing, Sheckles had already served

fifteen actual months. Thus, he would have to serve an additional fifty-seven months

before he could seek modification of his sentence. According to the State, the earliest

Sheckles would be able to file a motion to modify his sentence would be December 7,

2013. See Appellant’s Br. p. 5 n.1.

       Because the restricted right to seek modification of his sentence was an explicit

term in Sheckles’ plea agreement, the trial court became bound by that term when it

accepted the agreement. Therefore, the court could not modify Sheckles’ sentence until

he served twelve years. In addition, we note that when the State entered into the plea

agreement with Sheckles, it dismissed three other felony charges as well as a pending

probation-revocation matter. To allow Sheckles to seek premature modification would

give him a benefit that was not part of the parties’ explicit bargain.

       Finally, we note that Sheckles points to Indiana Code section 35-38-1-17(b) as

authority for the trial court to place him in the Clark County Community Corrections

Work Release Program without the approval of the prosecuting attorney. This section

provides:

       (b) If more than three hundred sixty-five (365) days have elapsed since the
       convicted person began serving the sentence and after a hearing at which

                                              5
      the convicted person is present, the court may reduce or suspend the
      sentence, subject to the approval of the prosecuting attorney. However, if
      in a sentencing hearing for a convicted person conducted after June 30,
      2001, the court could have placed the convicted person in a community
      corrections program as an alternative to commitment to the department of
      correction, the court may modify the convicted person’s sentence under
      this section without the approval of the prosecuting attorney to place the
      convicted person in a community corrections program under IC 35-38-2.6.

Ind. Code § 35-38-1-17 (emphasis added). The trial court could not have placed Sheckles

in a community-corrections program because the plea agreement did not allow the court

to do so. See Pannarale, 638 N.E.2d at 1248 (noting that once a trial court accepts a plea

agreement, the terms of the agreement constrain the discretion that the court would

otherwise employ in sentencing). Accordingly, Section 35-38-1-17(b) does not help

Sheckles here.

      The trial court’s ruling modifying Sheckles’ sentence well before the requisite

time period expired contravenes the explicit terms of the plea agreement. Unfortunately

for Sheckles, a deal is deal. We therefore reverse the trial court and order Sheckles

returned to the DOC.

      Reversed and remanded.

MATHIAS, J., and BARNES, J., concur.




                                            6